William B. Brown, J.,
concurring. I agree that the denominator of appellant’s 1975 taxable year1 “manufacturing inventory averaging fraction”2 should be 1, not 12; and that *343the language of R. C. 5711.16 is sufficient to support this result and to distinguish First National Bank of Wilmington v. Kosydar (1976), 45 Ohio St. 2d 101. However, I believe that the denominator must be 1 because the number of entries in the numerator is 1. Such a correlation inheres in the inventory averaging provisions of R. C. Chapter 5711.
Because ICN-Ohio merged into appellant on November 30, 1974, appellant’s tax listing date for its commencing 1975 taxable year, i.e., the taxable year herein at issue, was December 31, 1974. R. C. 5711.03, 5711.101 and Ohio Adm. Code Rule 5703-3-04. For its 197U taxable year, appellant was required to file a short-year return, and was permitted to return one-twelfth of the value of its taxable property because eleven-twelfths of the 1974 taxable year had expired prior to the merger. R. C. 5711.03. Moreover, to prevent double taxation, appellant was permitted to exclude from its 1974 taxable personal property ICN-Ohio’s 1974 taxable year listing of average inventory value. See C & R Warehouse v. Lindley (1980), 61 Ohio St. 2d 50.
Only the estimated value of appellant’s manufacturing inventory for its commencing 1975 taxable year is herein at issue. Under R. C. Chapter 5711, fixed assets are generally returned at value as of the tax listing date, i.e., December 31, 1974, for the commencing taxable year. In contrast, to protect the base of the personal property tax, non-fixed assets such as manufacturing inventory are returned on an average basis, as of the same tax listing date.3 This average is based upon monthly amounts included in “the year ending on the* * *[tax listing date] annually, or the part of such year during which he was engaged in business.” R. C. 5711.16.
Appellant’s assertion that the denominator of the manufacturing inventory averaging fraction is invariably 12 would usually be harmless, since the fraction’s numerator will have 12 entries, unless a certain kind of business transfer has occurred in the immediately preceding taxable year. Absent such a transfer, there is no disagreement as to the fraction’s proper application, or that its result would be an estimation of the *344amount of inventory ordinarily on hand for the commencing taxable year.
In the instant cause, such a transfer occurred during the preceding 1974 taxable year. Thus, the numerator of appellant’s manufacturing inventory averaging fraction for taxable year 1975 has only 1 entry because appellant was an Ohio manufacturer for only 1 of the 12 months preceding December 31, 1974. If appellant were permitted to use 12 as the denominator, the fraction would not estimate the average value of appellant’s manufacturing inventory on hand for taxable year 1975. It would represent one-twelfth of this estimation. Contrary to fact, the effect would be to assess appellant as if it had short taxable years in both 1974 and 1975. Surely, if this fraction is to estimate the value of inventory ordinarily on hand, an equivalence should be maintained between the fraction’s denominator and the number of entries in its numerator.
Appellant’s suggestion that the denominator of this fraction invariably be 12 implies that the estimated value of a transferee’s manufacturing inventory on hand for a commencing taxable year should depend upon when during the preceding 12-month period the transfer occurred. The earlier in this period that the transfer occurred, the greater would be the “estimated” value of a transferee’s manufacturing inventory for the commencing taxable year, since the numerator of the transferee’s fraction would increasingly include additional monthly entries. This approach does not yield an estimate of inventory ordinarily on hand, and cannot be squared either explicitly or implicitly with the statute’s averaging provisions.
P. Brown, J., concurs in the foregoing concurring opinion.

 “Taxable year” is herein a reference to the January 1 to December 31 taxing period adopted by R. C. Chapter 5711.


 “Manufacturing inventory” is herein a reference to fungible materials described in R. C. 5711.16 which contribute to value added in manufacturing.
“Manufacturing inventory averaging fraction” is a description of .the mechanics in R. C. 5711.16 for estimating a manufacturer’s usuál amotmt of manufacturing inventory on hand. The numerator of this fraction includes a series of cumulative entries representing actual end-of-month amounts on hand during the preceding taxing period. The denominator is equal to the number of entries in the numerator, which is ordinarily 12. Similar rules apply to merchandizing inventory. R. C. 5711.15.


 If inventory were returned at value as of the tax listing date as are fixed assets, a merchant or manufacturer could easily minimize its inventory holdings through well-timed acquisitions and sales.